DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Information Disclosure Statements
The information disclosure statement dated August 18, 2021 was in compliance with the provisions of 37 CFR 1.97 and 1.98.  Accordingly, the IDS document was considered and a signed copy of the 1449 form is attached.

Response to Remarks and Amendments
Applicant’s amendments filed September 24, 2021 have been entered.  All rejections and objections not explicitly maintained herein are withdrawn.  The rejections below constitute the full set of rejections being applied to the instant claims.
The rejection of claim 63 under 35 USC 103 is withdrawn in view of the amendment to delete the rejected salt forms from the claims.
With respect to the double patenting rejection, The terminal disclaimer filed on September 24, 2021 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of US Patent 11,020,374 has been reviewed and is accepted.  The terminal disclaimer has been recorded.
Accordingly, all grounds of rejection set forth in the previous action have been overcome. 



Election/Restrictions
In accordance with the MPEP, if upon examination of the elected species, no prior art is found that would anticipate or render obvious the instant invention based on the elected species and the claims drawn to the elected species are allowable, the search of the Markush-type claim will be extended (see MPEP 803.02).  If prior art is then found that anticipates or renders obvious the non-elected species, the Markush-type claim will be rejected.  It should be noted that the prior art search will not be extended unnecessarily to cover all non-elected species.  Should Applicant overcome the rejection by amending the claim, the amended claim will be reexamined. Id.  The prior art search will be extended to the extent necessary to determine patentability of the Markush-type claim. Id.  In the event prior art is found during reexamination that renders obvious or anticipates the amended Markush-type claim, the claim will be rejected and the action made final.  Id.
As indicated in the previous action, the Examiner searched the claimed invention based on the elected species, wherein: no prior art was found over the elected species.  Accordingly, the scope of the search and examination was expanded to also include the compounds described in the rejection therein.  Since this scope was not found to be allowable, the search and examination was not extended further.  In view of the amendment the claimed scope has now been limited to the elected species.

Status of Claims
Currently, claims 1-3, 23, 26-29, 32-34, 37-38, 41, 43-44, 47-49, 52-53, 56-58 and 61-63 are pending in the instant application.  Claims 1-3, 23, 26-29, 32-34, 37-38, 41, 43-44, 47-49, 52-53, 56-58 and 61-62, as well as new claims 65 and 66, remain withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a non-elected invention there being no allowable generic or linking claim.
Claim 63 reads on an elected invention and species and therefore remains under consideration in the instant application to the extent that it read on the elected embodiment indicated above.  Subject matter falling under the scope of a non-elected invention I is currently withdrawn from examination.
This application is in condition for allowance except for the presence of claims 1-3, 23, 26-29, 32-34, 37-38, 41, 43-44, 47-49, 52-53, 56-58 and 61-63  directed to an invention non-elected without traverse.  Accordingly, the claims can be canceled by an examiner’s amendment or canceled in response to this action, which also requires Applicant to address formal matters with respect to new claims 65 and 66 as described below.

Newly Added Claims
Claims 65 and 66 depend from claim 65, but is drawn to subject matter which is withdrawn from consideration. As applicants initially elected a method of use, the product claims which do not contain all the features of the allowable elected invention are not eligible for rejoinder.  It is suggested that in response to this Office Action, Applicants amend claims 65 and 66 to replace “The solid form of claim 63” with “The method of claim 63, wherein the solid form is” (for claim 65) and “The method of claim 63” (for claim 66).  Further, all non-elected claims 

Conclusion
Claim 63 is allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Alicia L. Otton whose telephone number is (571)270-7683.  The examiner can normally be reached on Monday - Thursday, 8:00-6:00.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mr. Fereydoun Sajjadi can be reached on 571-272-3311.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Alicia L Otton/
Primary Examiner, Art Unit 1699